DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 14/224934 and 13/126838 is acknowledged.
Claim 1 includes the limitation "data results including measures concerning reliability, stability, internal consistency, equivalence and validity of the psychometric tests".  The examiner has been unable to find sufficient support for this limitation in either the '934 and '838 application, so the instant claims are examined as though they had an effective filing date of 26 Jan 2018.

Status of the Claims
Examined herein: 1–20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts; some methods of organizing human activity; and procedures for evaluating, analyzing or organizing information, which are a type of mental process 
Mathematical concepts recited in the claims include "a percentage of risk or success for said impaired user being depicted by means of evolutionary variables".
Methods of organizing human activity that are recited in the claims include "cognitive training a rehabilitation of an impaired user".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving … a request for a prediction of an intervention for said impaired user and data about the impaired user"; "extracting … information [that] includes data results of validated psychometric tests … [and] evolutionary variables"; "generating at least two groups of candidate predictions related to possible interventions on said impaired user"; "performing at least two steps of classification …"; "generating from at least said two groups of candidate predictions a set of training data in meta-level"; "performing a meta-classification …"; "determining a group of optimum predictions"; "supplying … the group of determined optimal predictions"; "sending … an intervention"; "receiving … results of the programmed intervention".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: that the method is "computerized" with steps performed by apparatuses including "a central computer server associated with a database", a "therapist computer terminal", and "a user computer terminal in bidirectional communication with the central computer server".  The claims do not describe any specific computational steps by which these computers perform or carries out the abstract idea, nor do they 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer system are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract i.e. computerized communication of medical data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7, 12–15, 17, 18, 22–26 and 29–31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Geeslin, et al. (US 5,711,671; on IDS of 26 Jan 2018); Calhoun, et al. (US 6,280,198; on IDS of 26 Jan 2018); Jenkins, et al. (US 2005/0080462; on IDS of 26 Jan 2018) and Breiman (Machine Learning 1996; on IDS of 26 Jan 2018).
With respect to claim 1, Geeslin teaches a computer-based system that facilitates cognitive rehabilitation (Fig. 2; 5:14–6:5) (i.e. "cognitive training and rehabilitation of an impaired user").  The system includes a central computer with a "client database" (28 @ Fig. 2), a "library of cognitive rehabilitation exercises" (30 @ Fig. 2; 3:55–56) that constitute "cognitive and/or functional tasks to be performed by said user", and "results of therapeutic exercises given to a plurality of patients being treated" (32 @ Fig. 2), which constitute "evolutionary variables" because they are "information in relation to the success of each user being subjected to one or more interventions" (instant specification ¶ 0108).  The results allow assessment of the clinical progress of the patients (4:2), which constitutes "values that said evolutionary variables adopt over time" and "receiving results of the programmed intervention performed by the user".  The results database "provides opportunity for research" (3:62–65).  The central computer is networked to terminals used by patients (36 @ Fig. 2) and therapists (34 @ Fig. 2).  Geeslin teaches that this system is an advantageous means of providing rehabilitation to brain-injured patients (4:8–24).
Geeslin does not teach using the system to perform steps (a) through (d).
Calhoun teaches a computer system that comprises a set of networked computer terminals used by patients and therapists (8:30–48), including servers that store information (9:6–12, 21–26), the therapist computer in communication with the central database server(s).  This system is used to facilitate cognitive testing and therapy, and includes a database of patients, therapies, and test results measuring patient responses to those therapies (4:66–5:23).  Calhoun teaches that "the database may also be useful in selecting a therapy program based on the prior response of numerous people to 
Jenkins teaches using an aggregate predictor, such as bagging, to select a therapy program for a patient from a database of other patients, therapies, and responses by those other patients to the therapy (0020–0021).  Jenkins teaches that the result of the aggregate predictor can be displayed as a percentage of success of the predicted therapy program for the patient (0095; Table 4).  While the principal field of use of the invention of Jenkins is weight loss, the fundamental problem being solved is "screening patients to predict which patients … will be responders, and conversely, which patients will not, to achieve a favorable outcome from a particular medical treatment or therapy proposed for treating that disorder" (0017).  The teachings of Jenkins thus indicate that a system comprising a database of patients, therapies, and historical responses of those patients to the therapies (e.g., the system of Geeslin) can advantageously use an aggregate predictor, such as bagging, to automatically select one or more recommended therapies for a particular patient based on information from the database, that the therapy recommendations can be expressed as a predicted percentage of success of each therapy for the patient, and that the recommendations and associated success predictions can be provided to a medical professional; this constitutes "the central computer server supplying to the therapist computer terminal the group of determined optimal predictions".  In combination with 
Breiman teaches (p. 123 § 1) that a bagging predictor is created and used by:
a.	generating a plurality of candidate predictors                         
                            φ
                            
                                
                                    x
                                    ,
                                    
                                        
                                            L
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    , each of which has an associated set of candidate class predictions                         
                            
                                
                                    y
                                
                                
                                    k
                                
                            
                        
                    
b.	generating a set of counts of class predictions                         
                            
                                
                                    N
                                
                                
                                    j
                                
                            
                        
                     from the candidate class predictions
c.	determining parameters of a bagged predictor                         
                            
                                
                                    φ
                                
                                
                                    A
                                
                            
                        
                     that maximizes                         
                            
                                
                                    N
                                
                                
                                    j
                                
                            
                        
                    
d.	using the aggregated predictor                         
                            
                                
                                    φ
                                
                                
                                    A
                                
                            
                        
                     to classify data
Since Jenkins teaches that the bagging predictor is used to predict the outcome of treating a particular patient with a particular therapy, using the bagging predictor of Breiman to predict the outcome of a neurorehabilitation intervention for a patient from the database of Geeslin necessitates that for the learning data                         
                            L
                        
                    , the training inputs                         
                            x
                        
                     be the patient characteristics and type of therapy, and the training responses                         
                            y
                        
                     be the response of the patient to the therapy (i.e. the "evolutionary variables").  Thus, Breiman, in view of Geeslin and Jenkins, teaches claimed steps (a) through (d).
With respect to claim 2, that the results of the therapeutic exercises taught by Geeslin describe the multivariable interaction between the therapeutic exercises and the underlying cognitive rehabilitation process.
With respect to claim 3, Calhoun teaches that the therapy can be selected based on demographic information (5:7–19), which constitute "structural variables" (Specification, p. 9, ll. 11–17); the therapy can also be selected based on baseline cognitive function (5:35–49), which constitutes "functional variables" (Specification, p. 9, l. 18 – p. 10, l. 14).
With respect to claim 4, Calhoun teaches that the information in the database may include a performance trend on a particular cognitive task or skill for a particular user (5:20–30, 6:42–51), which 
With respect to claim 5, Calhoun teaches that improved performance on a test is indicative that the therapy is successfully improving the cognitive skills of the patient (9:22–42).
With respect to claim 6, Geeslin teaches that the database includes information that relates the exercises to particular cognitive functions (3:53–65).
With respect to claims 7–9, Breiman teaches that the candidate predictions are generated by applying the single predictor                         
                            φ
                            (
                            x
                            ,
                            L
                            )
                        
                     to distinct subsamples of the training data set (p. 123 § 1); training with different data necessarily result in different parameters of the predictor (top of p. 124).
With respect to claim 10, Breiman teaches a method in which "one of the [predictors] is chosen as the designated predictor", which includes selecting the parameters of that predictor (p. 132 § 5.1).
With respect to claims 11 and 12, Geeslin teaches that the system can either send exercises (i.e. the "intervention") to a new user, or store exercise results from an existing user (p. 10, Table II; p. 12, Table IV); the exercise results are stored in a database (5:48–53; p. 12, Table V).  Additionally, Jenkins teaches acquiring predictive data from the patient and adding it to the database for prediction (0019).
With respect to claim 13, Geeslin (3:62–65) and Calhoun (5:2–24) both teach feeding test results back into the database, and using the new data for further research and predictions.
With respect to claim 14, Breiman teaches using a common set                         
                            L
                        
                     as test data (i.e. a validation set) for a plurality of predictors (p. 125, step iii).
With respect to claim 15, Breiman teaches that the training data                         
                            L
                        
                     of the final predictor                         
                            
                                
                                    φ
                                
                                
                                    A
                                
                            
                        
                     includes the test set of the individual predictors (p. 131 § 4.3).
With respect to claim 16, Breiman teaches using neural networks as the predictors, and estimating the "optimal point of early stopping" (i.e. an "end condition") as one of the input parameters (top of p. 132).
e.g. see explanation above of claim 36).
With respect to claim 18, Calhoun teaches monitoring trends in results of cognitive tests (i.e. psychological variables over time) (5:20–34).
With respect to claim 19, Geeslin teaches grading the severity of a brain injury and that this a factor relevant to the rehabilitation process (1:33–35), suggesting its inclusion in the patient database.  
With respect to claim 20, Calhoun teaches testing and measuring memory function (6:36).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  At the time of invention, said practitioner would have followed the teachings of Calhoun — that a database of patients, neurological therapies, and responses of the patients to those therapies can advantageously be used to automatically recommend therapies for a particular patient — and Jenkins — that bagging classifiers are advantageous for recommending therapies from such a database — and combined the neurorehabilitation system of Geeslin with the bagging predictor of Breiman.  Since the bagging predictor of Breiman is amenable to predictions from any kind of training data, and since Jenkins teaches that bagging predictors are generally useful for recommending a therapy for any kind of disorder, and since Calhoun teaches that results of neurological testing can be used for recommending therapies, said practitioner would have readily predicted that the combination would successfully result in a computerized system that provides neurorehabilitation to patients, including automatically recommending therapies to patient using a bagging predictor.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
This is a continuation-in-part of applicant's earlier Application No. 14/224936.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Soren Harward/Primary Examiner, Art Unit 1631